•           •           •     
  •          •         •






MEMORANDUM OPINION
 
No. 04-09-00744-CV

Latshia HAYNES,
Appellant

v.

Lewis HAYNES,
Appellee

From the 150th Judicial District Court, Bexar County, Texas
Trial Court No. 2009-CI-13463
Honorable Peter A. Sakai, Judge Presiding

PER CURIAM
 
Sitting:            Catherine Stone, Chief Justice
Steven C. Hilbig, Justice
                        Marialyn Barnard, Justice
 
Delivered and Filed: December 23, 2009 

MOTION TO DISMISS GRANTED; DISMISSED
            Appellant filed a motion to dismiss this appeal. We grant the motion. See Tex. R. App. P.
42.1(a)(1). Because the motion does not disclose an agreement of the parties regarding the
assessment of costs, we order all costs assessed against appellant. See Tex. R. App. P. 42.1(d)(absent
agreement of the parties, costs are taxed against appellant).
                                                                                    PER CURIAM